Exhibit 10.3

CONCEPTUS, INC.

Independent Director Equity Compensation Policy

Adopted April 12, 2007

1.             General.  This Independent Director Equity Compensation Policy
(the “Policy”) is adopted by the Board of Directors (the “Board”) in accordance
with Section 12 of the Conceptus, Inc. Ninth Amended and Restated 2001 Equity
Incentive Plan (the “Plan”).  Capitalized but undefined terms used herein shall
have the meanings provided for in the Plan.

2.             Board Authority.  Pursuant to Section 12 of the Plan, the Board
is responsible for adopting a written policy for the grant of Awards under the
Plan to Independent Directors, which policy is to specify, with respect to any
such Awards, the type of Award(s) to be granted Independent Directors, the
number of Shares to be subject to Independent Director Awards, the conditions on
which such Awards shall be granted, become exercisable and/or payable and
expire, and such other terms and conditions as the Board determines in its
discretion.

3.             Initial Equity Grants to Independent Directors.  Each person who
is initially elected to the Board as an Independent Director shall be granted,
automatically and without necessity of any action by the Board or any committee
thereof, on the date of such initial election (a) Stock Appreciation Rights with
respect to twenty thousand (20,000) shares of Common Stock (subject to
adjustment as provided in Section 18 of the Plan) (“Initial SARs”) and (b)
Restricted Stock Units with respect to that number of shares of Common Stock
(subject to adjustment as provided in Section 18 of the Plan) calculated by
dividing $100,000 by the Fair Market Value of the Common Stock on the date of
grant (“Initial RSUs”).  Notwithstanding the foregoing, members of the Board who
are employees of the Company and who subsequently terminate employment with the
Company and remain members of the Board shall not receive Initial SARs or
Initial RSUs.

4.             Subsequent Equity Grants to Independent Directors.  Each person
who is an Independent Director immediately following an annual meeting of
stockholders (provided that, on such date, he or she shall have served on the
Board for at least six (6) months prior to the date of such annual meeting)
shall be granted, automatically and without necessity of any action by the Board
or any committee thereof, on the date of such annual meeting (a) Stock
Appreciation Rights with respect to seven thousand five hundred (7,500) shares
of Common Stock (subject to adjustment as provided in Section 18 of the Plan)
(“Annual SARs”) and (b) Restricted Stock Units with respect to two thousand five
hundred (2,500) shares of Common Stock (subject to adjustment as provided in
Section 18 of the Plan) (“Annual RSUs”).  Members of the Board who are employees
of the Company and who subsequently terminate employment with the Company and
remain on the Board, to the extent that they are otherwise eligible, shall
receive, after termination of employment with the Company, Annual SARs and
Annual RSUs pursuant to this Section 4 (with the date of retirement being deemed
to be his or her date of initial election to the Board).

5.             Lead Independent Director and Committee Grants.  In addition to
the grants in Section 3 and Section 4:

(i)            the Lead Independent Director, as appointed by the Board, who is
serving in such capacity immediately following an annual meeting of stockholders
shall be granted,


--------------------------------------------------------------------------------


automatically and without necessity of any action by the Board or any committee
thereof, on the date of such annual meeting (a) Stock Appreciation Rights with
respect to ten thousand (10,000) shares of Common Stock (subject to adjustment
as provided in Section 18 of the Plan) and (b) Restricted Stock Units with
respect to five hundred (500) shares of Common Stock (subject to adjustment as
provided in Section 18 of the Plan);

(ii)           the Independent Director who is serving as the Chair of the Audit
Committee of the Board (the “Audit Committee”) immediately following an annual
meeting of stockholders shall be granted, automatically and without necessity of
any action by the Board or any committee thereof, on the date of such annual
meeting (a) Stock Appreciation Rights with respect to five thousand (5,000)
shares of Common Stock (subject to adjustment as provided in Section 18 of the
Plan) and (b) Restricted Stock Units with respect to five hundred (500) shares
of Common Stock (subject to adjustment as provided in Section 18 of the Plan);

(iii)          each Independent Director who is serving as a member of the Audit
Committee (other than the Chair of the Audit Committee) immediately following an
annual meeting of stockholders shall be granted, automatically and without
necessity of any action by the Board or any committee thereof, on the date of
such annual meeting Stock Appreciation Rights with respect to two thousand
(2,000) shares of Common Stock (subject to adjustment as provided in Section 18
of the Plan);

(iv)          the Independent Director who is serving as the Chair of the
Compensation Committee of the Board (the “Compensation Committee”) immediately
following an annual meeting of stockholders shall be granted, automatically and
without necessity of any action by the Board or any committee thereof, on the
date of such annual meeting (a) Stock Appreciation Rights with respect to two
thousand (2,000) shares of Common Stock (subject to adjustment as provided in
Section 18 of the Plan) and (b) Restricted Stock Units with respect to five
hundred (500) shares of Common Stock (subject to adjustment as provided in
Section 18 of the Plan); and

(v)           each Independent Director who is serving as a member of the
Compensation Committee (other than the Chair of the Compensation Committee)
immediately following an annual meeting of stockholders shall be granted,
automatically and without necessity of any action by the Board or any committee
thereof, on the date of such annual meeting Stock Appreciation Rights with
respect to two thousand (2,000) shares of Common Stock (subject to adjustment as
provided in Section 18 of the Plan).

The Stock Appreciation Rights granted pursuant to this Section 5 shall each be
referred to herein as  “Additional SARs,” and the Restricted Stock Units granted
pursuant to this Section 5 shall be referred to herein as “Additional RSUs.”

6.             Terms of Awards Granted to Independent Directors.

(i)            Stock Appreciation Rights.  The per Share exercise price of each
Stock Appreciation Right granted to an Independent Director shall equal
one-hundred percent (100%) of the Fair Market Value of a share of Common Stock
on the date the Stock Appreciation Right is granted.  Initial SARs shall vest
and become exercisable as follows:  twenty-five percent (25%) of the shares
subject to Initial SARs shall vest on the first anniversary of the date of grant
for such Initial SARs and one forty-eighth (1/48th) of the shares subject to the
Initial SARs (rounded down to the next whole number of shares) shall vest on the
first day of each full month thereafter, such that the Initial SARs


--------------------------------------------------------------------------------


shall be one-hundred percent (100%) vested on the first day of the forty-eighth
(48th) month following the date of grant for such Initial SARs.  Annual SARs and
Additional SARs shall vest and become exercisable as follows:  one twelfth
(1/12th) of the shares subject to the Annual SARs and Additional SARs (rounded
down to the next whole number of shares) shall vest on each monthly anniversary
of the date of grant for such Annual SARs and Additional SARs, such that the
Annual SARs and the Additional SARs shall be one-hundred percent (100%) vested
on the first anniversary of the date of grant for such Annual SARs and
Additional SARs.  Subject to Section 10 of the Plan, the term of each Stock
Appreciation Right granted to an Independent Director shall be ten (10) years
from the date the Stock Appreciation Right is granted.  No portion of a Stock
Appreciation Right which is unexercisable at the time of an Independent
Director’s termination of membership on the Board shall thereafter become
exercisable.  Payment of each Stock Appreciation Right shall be in shares of
Common Stock.

(ii)           Restricted Stock Units.  The Initial RSUs, Annual RSUs and
Additional RSUs shall be pursuant to the terms of a Restricted Stock Unit
agreement, which shall provide for the forfeiture of any unvested Restricted
Stock Units upon the termination of the director’s status as a Director for any
reason (including death or disability).  Each grant of Restricted Stock Units
shall vest with respect to one-third (1/3) of the shares subject to such grant
of Restricted Stock Units on each anniversary of the date of grant, such that
one hundred percent (100%) of the shares subject to such grant of Restricted
Stock Units shall have vested on the third anniversary of the date of grant. 
The shares of Common Stock subject to each vested Restricted Stock Unit shall be
transferred to the holder thereof as soon as administratively practicable
following the vesting of such Restricted Stock Unit.  The Restricted Stock Unit
agreement shall contain such other terms, provisions and conditions not
inconsistent with the Plan as may be determined by the Administrator in its sole
discretion.  The Director shall have rights equivalent to those of a shareholder
and shall be a shareholder when the transfer of his or her shares of Common
Stock is entered upon the records of the duly authorized transfer agent of the
Company.

7.             Effect of Acquisition.  Upon an Acquisition of the Company, all
Awards held by an Independent Director shall become fully vested and/or
exercisable, irrespective of any other provisions of the Independent Director’s
Award Agreement.

8.             Effect of Other Plan Provisions.  The other provisions of the
Plan shall apply to the Awards granted automatically pursuant to this Policy,
except to the extent such other provisions are inconsistent with this Policy.

9.             Treatment of Awards Previously Issued Under the Plan.  Prior to
the Policy Effective Date (as hereinafter defined), the Company issued Awards to
Independent Directors.  Those Awards will continue to be governed by Section 12
and Section 13 of the Plan as in effect as of their date of grant; provided,
however, that Section 7 of this Policy shall apply retroactively to such awards
previously granted.

10.           Incorporation of the Plan.  All applicable terms of the Plan apply
to this Policy as if fully set forth herein, and all grants of Awards hereby are
subject in all respect to the terms of such Plan.

11.           Written Grant Agreement.  The grant of any Award under this Policy
shall be made solely by and subject to the terms set forth in a written
agreement in a form to be approved by the Board and duly executed by an
executive officer of the Company.


--------------------------------------------------------------------------------


12.           Policy Subject to Amendment, Modification and Termination.  This
Policy may be amended, modified or terminated by the Board in the future at its
sole discretion.  No Independent Director shall have any rights hereunder unless
and until an Award is actually granted.  Without limiting the generality of the
foregoing, the Board hereby expressly reserves the authority to terminate this
Policy during any year up and until the election of directors at a given annual
meeting of stockholders.

13.           Effectiveness.  This policy shall become effective as of April 12,
2007 (the “Policy Effective Date”).


--------------------------------------------------------------------------------